EUGENE S. GARRETT, County Court Judge.
Order and final judgment: This matter came before the court on May 24, 1978 upon motion to dismiss filed on behalf of the defendant Marianna J. Couchon, and thereupon a final hearing was also had; the court, having reviewed the testimony and exhibits in evidence and having considered the respective arguments and memorandums of counsel, concludes that Section 607.304(2), Florida Statutes (1977), allows the plaintiffs, National Community Bank of New Jersey, a foreign corporation, to institute and maintain the cause of action at bar without the necessity of incorporation or authorization to do business in this state, and this court further concludes that neither Section 659.18 nor Section 687.02, Florida Statutes (1977), were violated by the terms of the loan agreement sub judice wherein said plaintiff deducted in advance interest the sum of $412.29 from the proceeds (the therein per*49mitted interest rate computed on such proceeds, not on the “net” proceeds as alleged by said defendant) of such loan in the sum of $2,679.48, and it is therefore ordered and adjudged that said motion to dismiss is denied.
It is further ordered and adjudged that plaintiff, National Community Bank of New Jersey, on within complaint, do have and recover of the defendants, Henry R. Couchon and Marianna J. Couchon, jointly and severally, the sum of $1,291.22, together with court costs in the sum of $47, interest in the sum of $134.41, and attorney fees in the sum of $190, the total thereof being the sum of $1,662.63, for which let execution issue.
It is further ordered and adjudged that defendant, Marianna J. Couchon, on within crossclaim, do have and hereby recover of defendant, Henry R. Couchon, the aforesaid total sum of $1,662.63 recovered herein by plaintiff, for which let execution issue, for whatever sum, upon sufficient showing that defendant Marianna J. Couchon, has satisfied, in whole or part, this final judgment.